In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 15-1305V
                                       Filed: May 11, 2016
                                           Unpublished

****************************
JUANITA MESSICK,                          *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
v.                                        *      Influenza (“flu”) Vaccine; Shoulder
                                          *      Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”); Special
AND HUMAN SERVICES,                       *      Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Heather L. Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On November 2, 2015, Juanita Messick (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleged that she received an
influenza (“flu”) vaccine on November 15, 2014, 3 and thereafter suffered injuries to her
left shoulder. The case was assigned to the Special Processing Unit (“SPU”) of the
Office of Special Masters.

        On January 15, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for shoulder injury related to vaccine administration (“SIRVA”).
On May 10, 2016, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $182,194.04, consisting of $125,000.00 in

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3   The vaccination record indicates the date of vaccination was November 14, 2014. Pet Ex. 1 at 5-6.
actual and projected pain and suffering; $56,481.53 in past unreimbursable expenses;
and $712.51 in past lost wages. 4 Proffer at 1. In the Proffer, respondent represented
that petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $182,194.04 in the form of a check payable to
petitioner, Juanita Messick. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 5

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




4The parties agree that based upon the evidence of record, petitioner’s vaccine-related injury has not
impaired her future earning capacity. Therefore no lost future earnings are awarded. Proffer at 1-2.

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
JUANITA MESSICK,                           )
                                           )
                  Petitioner,              )
                                           )  No. 15-1305
 v.                                        )  Chief Special Master Dorsey
                                          )
 SECRETARY OF HEALTH AND                  )
 HUMAN SERVICES,                          )
                                          )
                  Respondent.             )
__________________________________________)

                           RESPONDENT’S PROFFER OF DAMAGES

I.        Items of Compensation

          For the purposes of this proffer, the term “vaccine-related” is as described in

Respondent’s Rule 4(c) Report filed on January 15, 2016.

          A.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $125,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          B.     Past Unreimbursable Expenses

          Respondent proffers that petitioner should be awarded $56,481.53 in past unreimbursable

expenses related to her vaccine-related injury. Petitioner agrees.

          C.     Lost Wages

          Respondent proffers that petitioner should be awarded $712.51 in past lost wages due to

her vaccine-related injury. The parties agree that based upon the evidence of record, petitioner’s

vaccine-related injury has not impaired her future earning capacity. Therefore, respondent

                                                   1
proffers that petitioner should be awarded no lost future earnings as provided under the Vaccine

Act, 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

II.     Form of the Award

        The parties recommend that compensation provided to petitioner should be made through

a lump sum payment as described below and request that the Chief Special Master’s decision

and the Court’s judgment award the following: 1

                 A lump sum payment of $182,194.04, which represents all elements of
                 compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-
                 15(a), in the form of a check payable to petitioner.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division

                                                     VINCENT J. MATANOSKI
                                                     Deputy Director
                                                     Tort Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division

                                                     s/ Heather L. Pearlman
                                                     HEATHER L. PEARLMAN
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
Dated: May 10, 2016                                  Telephone: (202) 353-2699


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses and future pain and suffering.

                                                         2